Case: 15-10643       Document: 00513425655         Page: 1     Date Filed: 03/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-10643
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 16, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

WILLIAM FRANK HUFFMAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-51-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In challenging the sentence imposed following a guilty plea-conviction
for possession, with intent to distribute, methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(C), William Frank Huffman contends the district
court erred in assessing a two-point offense-level enhancement.
       Huffman’s pre-sentence investigation report (PSR) recommended, inter
alia, the enhancement for “possess[ion] of a dangerous weapon (including a


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10643     Document: 00513425655      Page: 2   Date Filed: 03/16/2016


                                   No. 15-10643

firearm)” in conjunction with his drug offense. See U.S.S.G. § 2D1.1(b)(1).
Huffman objected, asserting: the .22 caliber pistol found at his house was a
smaller caliber than firearms normally associated with drug transactions; and
the pistol was found unloaded and holstered. In response, the probation officer
prepared a PSR addendum, noting: the caliber of a firearm is irrelevant for
purposes of the enhancement; and Huffman failed to reference the other 27
firearms found at his residence.
      At sentencing, Huffman’s daughter testified that he was a gun collector,
and the pistol was hidden in a locked box at the back of a closet. The district
court: overruled Huffman’s objections; adopted the PSR and addendum; and
sentenced him to 180 months’ imprisonment.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      A two-level enhancement is warranted if “a dangerous weapon (including
a firearm) was possessed” in conjunction with a drug offense.            U.S.S.G.
§ 2D1.1(b)(1). “The enhancement should be applied if the weapon was present,
unless it is clearly improbable that the weapon was connected with the
offense.” Id. at cmt. n.11(A).
      A factual finding is at issue.        “When making [such] findings for
sentencing purposes, district courts may consider any information which bears
sufficient indicia of reliability to support its probable accuracy.” United States



                                        2
    Case: 15-10643      Document: 00513425655   Page: 3   Date Filed: 03/16/2016


                                 No. 15-10643

v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (internal quotation marks omitted)
(quoting United States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002)). A PSR
generally has such indicia of reliability; therefore, in determining whether the
enhancement was supported by the record, the court was entitled to rely upon
the PSR’s factual recitations, unless Huffman met his “burden of
demonstrating that the PSR [was] inaccurate”. United States v. Zuniga, 720
F.3d 587, 591 (5th Cir. 2013) (quoting United States v. Ollison, 555 F.3d 152,
164 (5th Cir. 2009)).
      Huffman asserts the enhancement was based on his possession of the .22
caliber pistol, which he contends is “the smallest caliber pistol made”, and was
unloaded and inaccessible to him. In applying the enhancement, however, the
court found Huffman possessed that weapon and 27 other firearms. Huffman
does not assert in his brief that the court erroneously relied on the 27 other
firearms in imposing the enhancement, and has therefore waived any
challenge to that decision. See, e.g., United States v. Thames, 214 F.3d 608,
611 n.3 (5th Cir. 2000).
      AFFIRMED.




                                       3